Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2022

                                      No. 04-22-00512-CV

                   IN THE INTEREST OF M.S.M., K.C.M., AND C.C.M.

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating Appellant T.M.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was due September 26, 2022. Appellant T.M. has
filed a motion for extension of time to file her brief requesting a thirty-day extension. We
GRANT IN PART the motion for extension of time and give a twenty-day extension. Thus,
Appellant T.M.’s brief is due on October 17, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



       It is so ORDERED September 30, 2022.


                                                                PER CURIAM



       ATTESTED TO:       ______________________
                         MICHAEL A. CRUZ,
                         CLERK OF COURT